          Case 1:11-cr-00936-RJS Document 113 Filed 09/09/20 Page 1 of 1



                                            Law Offices Of
                                         Donna R. Newman
                                            Attorney at Law
                                      20 Vesey Street, Suite 400
                                     New York, New York 10007
                                          tel. 212-229-1516 fax
                                          212-676-7497
                                     donnanewmanlaw@aol.com
                                       Member: N.Y. & N.J. Bar
September 8, 2020
                                                        IT IS HEREBY ORDERED THAT defense counsel
Via Email and ECF                                       shall update the Court as to the status
                                                        of Supervisee's proceeding in state court
The Honorable Richard J. Sullivan United                no later than October 8, 2020.
States Circuit Judge1
United States Court of Appeals for the Second Circuit
40 Foley Square
New York, New York 10007

Re: United States v. Casimir Griffin,
    11 Cr. 936 (RJS)


Dear Judge Sullivan:

        I write to update the Court regarding the status of Casimir Griffin’s pending criminal case in
Orange County charging Mr. Griffin with, inter alia, possession of a weapon. The charges in that case
form a basis, in part, for his violations of supervised release petition pending before Your Honor.

         I reached out to Mr. Griffin’s state appointed counsel, Randy Siper, Esq., seeking an update on
whether a trial date has been set for Mr. Griffin’s. Unfortunately, I have not heard back from Mr. Siper.
However, I did speak with Mr Griffin about two weeks ago and he confirmed that he would be going to
trial and that he understood the trial would commence in October. I suggest that I continue to seek
confirmation from Mr. Siper as to the status of Mr. Griffin’s case. I will write to the Court when I learn
more, but certainly I will update the Court no later than 30 days from today or no later than October 8,
2020.

Respectfully,
   /s/
Donna R. Newman
cc: AUSA Michael Maimin via Email and ECF
    AUSA Jaime Bagliebter via Email and ECF
    USPO Erica Cudina via Email

1Sitting by designation as a United States District Judge for the Southern District of New
York

                                                    1
